Title: From George Washington to James Wilkinson, 20 February 1788
From: Washington, George
To: Wilkinson, James



Mount Vernon Feby 20th 1788

I have received your letter of the 30th of December, written at George-Town. I am very sorry that your business was so pressing as to deprive me of the pleasure of seeing you at this place, while you was in the neighbourhood of it.
Doctor Stuart handed me the Indian fabricks which you did me the honor to send by him, and for which I beg you to accept of my warmest thanks. Altho’ they are not novel to me, yet the sight of them will undoubtedly be highly pleasing to those who have never before had an opportunity of seeing work of this kind; and peculiarly gratifying to the curiosity of an European. I regret the loss of the Seeds, having long been endeavouring to possess myself of the curious shrubs of the Western Country, but sincerely congratulate you on your own fortunate escape.
I feel myself much obliged, Sir by the offer of your Services which you are so polite as to make me, and shall always retain a grateful remembrance of them. My compliments if you please

[to] Mrs Wilkinson. With much esteem I am—Dear Sir Yr Most Obedt Servt

Go: Washington

